Black, J.
Prior to November, 1884, there was a vacancy in the office of county clerk of St. Louis county, by reason of the fact that E. L. Dusenbach, the then clerk, ceased to be a resident of that county. The relator, John B. Breier, was elected to the office at the general election in November, 1884. The Governor refused to give him a commission, but appointed the respondent, John J. Matthews, to fill the vacancy, the commission running until the general election in 1886. This was an information in the nature of quo warranto to test the right of the respondent to hold the office under the appointment made by the Governor.
The question is, whether the term of the officer elected in November, 1882, whose term began January 1, 1883, was for two or for four years; if for four years, then the right of the Governor to fill the vacancy is not questioned. The third section of the scheme for the separation of the city and county of St. Louis, which became a law in October, 1876, provides that, at the general election in N ovember, 1876, and every two years thereafter’, there shall be elected for St. Louis county, a clerk of the county court. If this section of the scheme remained the law, then the relator was properly elected, and the respondent was appointed by the Governor without authority of law. The act of April 28, 1877, *120(Acts of 1877, p. 192), isas follows: “At tlie general election in the year one thousand, eight hundred and seventy-eight, and every four years thereafter, except as hereinafter provided, the clerks of all courts of record, except the Supreme Court, the St. Louis Court of Appeals, and except as otherwise provided by law, shall be elected, * * * and shall enter upon the discharge of their duties on the first Monday in January next ensuing their election,” etc.
That the legislature could change the tenure of the office, as fixed by the scheme, there can be no doubt. Prior to 1875, there existed throughout the. state various special courts designated by different names, without uniformity of jurisdiction, and the county courts were not uniform in their organization. The constitution of 1875 established a uniform system of courts throughout the state, retaining a few only of the common pleas courts. By the third section of the schedule, probate and county courts were continued as they then existed, until the General Assembly should conform them to the requirements of the constitution. Now the act of 1877 was designed to bring about a uniformity in the terms of office of clerks, and the times at which they should be elected; and we entertain no doubt but that the act applies to the clerk of the county court of St. Louis county.
The relator places great stress upon the words, “except as otherwise provided by law,” and insists that the office of clerk of St. Louis county was otherwise provided for by law. By thus sticking in the bark of the act, it amounts to nothing at all, for it would leave the terms of office of all clerks just as they were before. The legislature at the same session provided for the appointment of probate clerks (Acts of 1877, p. 230), and it may be these clerks to which the exception was intended to apply, or it may be to the clerks of the few common pleas courts, retained by *121.the fifth section of the schedule. Be this as it may, the •constitution dictates a uniformity in the organization of the courts, and the act was .designed to bring about that result.
The judgment, which' was for the respondent, is affirmed.
Ray, J., absent. The other judges concur.